DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 09/07/2022.
Claims 1-3 and 5-13 have been amended and are hereby entered.
Claim 4 has been canceled.
Claims 1-3 and 5-13 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 14, filed 09/07/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn. 
Applicant’s arguments, see page 14, filed 09/07/2022, with respect to the objections to the specification and abstract have been fully considered and are persuasive. The objections to the specification and abstract have been withdrawn. 
Applicant’s arguments, see page 14, filed 09/07/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 6-8 have been fully considered and are persuasive. Specifically, Applicant’s amendments remove the relative terminology “almost” from claims 6 and 7. The 35 U.S.C. 112(b) rejections of claims 6-8 have been withdrawn. 
However, Examiner notes that Applicant’s amendments to claim 13 have necessitated a new 35 U.S.C. 112(b) rejection that will be discussed below.
Applicant’s arguments, see page 15, filed 09/07/2022, with respect to the 35 U.S.C. 112(f) interpretation of claims 1-12 have been fully considered and are persuasive. Specifically, Applicant’s amendments replace “communication unit” and “control unit”, which invoke 35 U.S.C. 112(f), with “communication interface” and “central processing unit”, which do not. The 35 U.S.C. 112(f) interpretation of claims 1-12 have been withdrawn. 
Although not specifically argued by Applicant in the Claim Interpretation section of Arguments, Examiner also notes that the contingency discussed in the 06/07/2022 Office Action has been removed from claim 13.
Applicant’s arguments, see pages 15-18, filed 09/07/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-13 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-13 have been maintained. 
First, Applicant argues on pages 15-16 that the amended claim 1 does not “do not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a fundamental economic practice, relating to managing personal behavior or relationship or interactions between people” (page 16 of Remarks). Applicant also makes particular note of the claims not being a mental process on page 15 of the Remarks. Examiner respectfully disagrees. 
Examiner first notes that the 06/07/2022 Non-Final Rejection did not classify the judicial exception recited by the claims as a Mental Process, so Applicant’s arguments regarding this class of abstract ideas are moot. However, regarding Certain Methods of Organizing Human Activity, MPEP 2106.04(a)(2) II.B. states “"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations” (emphasis added). On pages 15-16 Applicant cites calculating a running path for delivery of an item to meet consignees of a package at their current locations, which is at least a business relationship between the delivery service and the consignees of the package. In particular, the claims recite a commercial interaction in which the consignee receives a package from the delivery service. The determination of the running path is determining where and when the commercial interaction will take place. Further, under broadest reasonable interpretation, the calculation of a running path to travel in a vicinity of consignees based on their current locations is not “tied to a machine” as Applicant alleges and is instead part of the abstract idea of the claims. Therefore, the amended claims still recite a judicial exception and eligibility analysis proceeds to Prong 2 of Step 2A.
Applicant then argues on pages 16-18 that the claims’ judicial exception is integrated into a practical application. Particularly, Applicant argues that the claimed invention improves a technology and that there is a “clear nexus” between the claim language and the alleged technological improvements. Applicant specifically points to improved convenience of the delivery service via a reduction in the number of redeliveries and the improved real time characteristics, reduced processing burden, and increased security of a distributed configuration of server 2 of the invention. Examiner respectfully disagrees.
MPEP 2106.05(a) states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology…The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification)…It is important to note, the judicial exception alone cannot provide the improvement.” 
First, Examiner notes that the alleged improvements of improved real time characteristics, reduced processing burden, and increased security are stated by Applicant in [0048] to be found in one example configuration of server 2. Paragraph [0048] recites “the configuration of the server 2 according to the present embodiment is specifically described. Note that the configuration of the server 2 shown in Fig. 4 is an example, and the present embodiment is not limited to this. For example, the configuration of at least part of the server 2 may be provided in an external device, and at least part of each function of the control unit 20 may be provided by an information processing terminal (for example, what is called an edge server or the like) of which the communication distance is relatively near to the home delivery agent terminal 1, the home delivery locker vehicle 3, or the consignee terminal 4”. One of ordinary skill in the art viewing [0048] would recognize that the claimed invention itself is not providing an improvement to server technology and would instead recognize that the server configuration cited by Applicant is just one of many possible server configurations compatible with the claimed invention. Further, one of ordinary skill in the art would further recognize that the improvements cited by Applicant are being provided by the (edge) server’s closer proximity to the relevant terminals/vehicles compared to a remotely located central server. Therefore, one of ordinary skill in the art would recognize that improvements to server technology itself are not causing the benefits cited by Applicant. 
 Even assuming, arguendo, one of ordinary skill in the art recognized [0048] as the invention providing an improvement to technology, the claims themselves do not reflect this improvement. Specifically, the claims recite “a control system”, “a communication interface” and “a central processing unit (CPU)”. The broadest reasonable interpretation of the claims includes a single server as shown in Fig. 2, 4 of Applicant’s disclosure, while the edge server system architecture is recited in the specification as the particular embodiment that affords the improvements to security, processing, etc. Therefore, one of ordinary skill in the art viewing the claims would not conclude that the claims reflect the improvements to security, processing, etc.
Regarding the delivery service improvements, Examiner notes that improved convenience of the delivery service via a reduction in redeliveries is an improvement to the commercial interaction of delivering packages to consignees. Specifically, the efficiency of the commercial interaction is improved by removing/reducing failed attempts at executing the commercial interaction. Paragraph [0002] of Applicant’s specification further emphasizes that the invention is directed towards reducing failed attempts at delivering a package to a consignee. As discussed above, the MPEP states that just improving the judicial exception (i.e. by routing a delivery to the current location of a consignee instead of missing a delivery for a consignee at their home) does not integrate a claim into a practical application by improving a technology or technical field. Therefore, Applicant’s arguments that reducing redeliveries integrate the claims’ judicial exception into a practical application are not persuasive. Even considering both alleged improvements as a whole, they still do not integrate the claims into a practical application. The 35 U.S.C. 101 rejections of claims 1-13 have been maintained. 
Applicant’s arguments, see pages 18-23, filed 09/07/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-3 and 5-13 have been fully considered but are either moot or not persuasive. The 35 U.S.C. 103 rejections of claims 1-3 and 5-13 have been maintained.
Applicant argues on pages 18-20 that the combination of Wakim, Yu and Wilkinson does not teach amended claim 1, which has incorporated elements from original claim 4. Specifically, Applicant argues that the Wilkinson teaching of suspending a delivery when it is detected a customer crosses a geofence boundary does not teach calculating a new running path. Applicant therefore concludes that the combination of Wakim, Yu, and Wilkinson does not teach the amended feature of “calculate a running path on which the automatic driving home delivery locker vehicle travels a vicinity of the current positions of the plurality of consignees, wherein the running path is calculated based on the current positions of the plurality of consignees”. Examiner respectfully disagrees. 
First, Examiner notes the breadth of the amendments to independent claim 1. Specifically, Applicant has removed “new” from the claim, so a new/updated/revised running path is no longer required to read on amended claim 1. Under broadest reasonable interpretation of the amended “calculate a running path…” limitation, a single calculated running path fulfilling travelling a vicinity of the current positions of the plurality of consignees that is calculated based on the current positions of the plurality of consignees would read on the limitation. Further, because the current locations of the plurality of consignees being inquired intermittently has not been incorporated into amended claim 1 from original claim 4, the estimating of the plurality of consignee locations can happen once and still read on amended claim 1. As discussed in Wakim [0080] and cited in the claim 1 rejection in the 06/07/2022 Non-Final Rejection, Wakim teaches inquiring a current location of a consignee, which reads on the consignee’s current position of amended claim 1. Therefore, the combination of Wakim and Yu can therefore read on the entirety of amended claim 1 even though they could not read on the entirety of original claim 4 because of the further limitations to determining current locations of the consignees. Accordingly, Applicant’s arguments about Wilkinson and amended claim 1 are moot because amended claim 1 did not incorporate features from original claim 4 that could not be taught by Wakim and Yu alone.
However, Applicant’s arguments about Wilkinson would still be unpersuasive even assuming, arguendo, all of the features of original claim 4 have been incorporated into amended claim 1. In response to applicant's arguments against the Wilkinson individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Wakim [0084] and [0086] teach the central management system generating a delivery schedule for the travelling of the mobile pickup unit vehicle. As Wilkinson Col. 11 line 58- Col. 12 line 5 teaches suspending and/or rescheduling a scheduled delivery, the combination of Wakim and Wilkinson teaches changing a travelling schedule (i.e. generating a new scheduled running path) to remove the previously scheduled delivery or adding a previously suspended delivery back into the scheduled travelling of the mobile pick up unit. Therefore, it is in the combination of Wakim, Yu, and Wilkinson that the limitations, under Applicant’s interpretation, would be taught. 
As amended claim 1 recites limitations that are taught by the combination of Wakim and Yu, the 35 U.S.C. 103 rejections of independent claims 1 and 13 over Wakim and Yu have been maintained. 
Regarding Applicant’s arguments regarding the dependent claims 2, 3, and 5-12, these arguments are also unpersuasive. Applicant’s arguments for each of the dependent claims point to the alleged deficiencies of independent claim 1 as a reason for overcoming the art. However, as discussed above, the combination of Wakim, and Yu teaches all of the limitations of amended independent claim 1. Therefore, this argument is not persuasive. Applicant also argues for each dependent claim that each claim allegedly recites additional features not taught by the cited art. As Applicant has not specifically cited any features in any dependent claim that allegedly overcome the cited art, and all limitations of the dependent claims are taught in the rejections below, these arguments are also not persuasive. Therefore, 35 U.S.C. 103 rejections of dependent claims 2, 3, and 5-12 have been maintained.
Claim Objections
Claim 5 and 12 are objected to because of the following informalities: 
Claim 5 recites “…based on the second consignee has returned to the specified region is sensed…” when it appears is should recite “…based on sensing the second consignee has returned to the specified region…” or the like
Claim 12 recites “…based on a request for stopping is received from a first consignee…” when it appears it should recite “…based on a request for stopping [[is]] received from a first consignee…” or the like
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation "the automatic driving home delivery locker vehicle" three times in the claim. There is insufficient antecedent basis for this limitation in the claim, as only “an automatic driving home delivery locker” is introduced in the claim’s preamble.
As it appears Applicant intended to add the word “vehicle” with every recitation of “automatic driving home delivery locker”, for the purposes of examination Examiner is interpreting “an automatic driving home delivery locker” in the claim 13 preamble as “an automatic driving home delivery locker vehicle” to reestablish antecedent basis in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a route for a delivery of an item when a recipient is within a specified region. 
Claim 1 recites the concept of determining a route for a delivery of an item when a recipient is within a specified region which is a certain method of organizing human activity including managing commercial interactions. Manage running in a specified region, comprising: receive a notification that indicates a received home delivery article; and control transmission of an inquiry to a plurality of consignees of the home delivery article based on the reception of the notification; estimate current positions of the plurality of consignee based on the transmission of the inquiry; calculate a running path which travels a vicinity of the current positions of the plurality of consignees, wherein the running path is calculated based on the current positions of the plurality of consignees all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a control system, an automatic driving home delivery locker vehicle, automatic driving, a communication interface, a central processing unit (CPU), and a plurality of terminal devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitting the calculated running path to the automatic driving home delivery locker vehicle via the communication interface is no more than post-solution extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and post-solution extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control system, an automatic driving home delivery locker vehicle, automatic driving, a communication interface, a central processing unit (CPU), and a plurality of terminal devices amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitting the calculated running path to the automatic driving home delivery locker vehicle via the communication interface is no more than well-understood, routine and conventional extra-solution activity. Specifically, per MPEP 2106.05(d) II., receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional element of transmitting the running path to a first consignee via the commination interface. The claim does not integrate the abstract idea into a practical application because the element of transmitting the running path to a first consignee via the commination interface is post-solution extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 5 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of transmitting the inquiry to a first terminal device of a first consignee via the commination interface. The claim does not integrate the abstract idea into a practical application because the element of transmitting the inquiry to a first terminal device of a first consignee via the commination interface is post-solution extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and cannot provide an inventive concept. The claim is not patent eligible.
Claims 7 and 8 further limit the abstract idea of claim 6 without adding any new additional elements. Therefore, by the analysis of claim 6 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of receiving a request from a first consignee via the communication interface, an unmanned transporter, and transmitting the calculated running path to the unmanned transporter via the communication interface. The claim does not integrate the abstract idea into a practical application because the element of an unmanned transporter is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Receiving a request from a first consignee via the communication interface and transmitting the calculated running path to the unmanned transporter via the communication interface both amount to no more than pre- and post-solution extra solution activity, respectively. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and adding extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 1 while introducing the additional element of a terminal device of a home delivery agent and transmitting information of the settled meeting point to a terminal device of a home delivery agent via the communication interface. The claim does not integrate the abstract idea into a practical application because the element of a terminal device of a home delivery agent is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Transmitting information of the settled meeting point to a terminal device of a home delivery agent via the communication interface amounts to no more than post-solution extra solution activity. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and adding extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 1 while introducing the additional element of transmitting a control signal of an instruction to stop travel to the automatic driving home delivery locker vehicle. The claim does not integrate the abstract idea into a practical application because the element of transmitting a control signal of an instruction to stop travel to the automatic driving home delivery locker vehicle is post-solution extra-solution activity. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because per MPEP 2106.05(d) II. receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity and cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 recites the concept of determining a route for a delivery of an item when a recipient is within a specified region which is a certain method of organizing human activity including managing commercial interactions. A control method that manages running in a specified region, the control method comprising: receiving notification that indicates a received home delivery article, and controlling transmission of an inquiry to a plurality of consignees of the home delivery article based on the reception of the notification; estimate current positions of the plurality of the consignees based on the transmission of the inquiry; calculating a running path which travels a vicinity of the current positions of the plurality of the consignees, wherein the running path is calculated based on the current positions of the plurality of consignees all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an automatic driving home delivery locker vehicle, automatic driving, a processor, a communication interface, and a plurality of terminal devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitting the calculated running path to the automatic driving home delivery locker via the communication interface is no more than post-solution extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and post-solution extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an automatic driving home delivery locker vehicle, automatic driving, a processor, a communication interface, and a plurality of terminal devices amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of transmitting the calculated running path to the automatic driving home delivery locker via the communication interface is no more than well-understood, routine and conventional extra-solution activity. Specifically, per MPEP 2106.05(d) II., receiving or transmitting data over a network has been recognized as well-understood, routine and conventional extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim et al. (U.S. Pre-Grant Publication No. 2017/0330144, hereafter known as Wakim) in view of Yu et al. (U.S. Pre-Grant Publication No. 2019/0004539, hereafter known as Yu).
Regarding claim 1, Wakim teaches:
A control system configured to manage running of an automatic driving home delivery locker vehicle in a  (see Fig. 14 for the remote computing resources and [0118] "a mobile pickup unit may include or be transported by any type of mobile machine, for which the control may be manual (e.g., by a driver, etc.) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.). In implementations where the control is automated, an automated navigation system may be utilized for navigating the mobile pickup unit to the user pickup area. In various implementations, a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area" and [0040] for various types of vehicles that can be mobile pickup units)
the control system comprising: a communication interface configured to receive a notification that indicates that the automatic driving home delivery locker vehicle has received a home delivery article (see Fig. 14 element 1416 and [0140] for network interface and [0116] "After the items have been placed into the storage compartments of the mobile pickup unit, data may be synchronized regarding the storage compartments for the items and associated access codes, as in 904...the associated data may be synchronized between the control station of the mobile pickup unit and the central management system. This allows the central management system to provide information to users (e.g., access codes, storage compartment numbers, etc.)")
and a central processing unit (CPU) configured to: control transmission of an inquiry to a plurality of terminal devices of a plurality of consignees of the home delivery article via the communication interface based on the reception of the notification; estimate current positions of the plurality of the consignees based on the transmission of the inquiry (see Fig. 14 element 1402 and [0136]-[0137] for processors and [0080] "The central management system 426 may also identify a user location UL1 using a variety of techniques. For example, a user's shipping address may be designated as the user's location. As another example, if the user is purchasing an item using a mobile device, global positioning satellite (GPS) information may be provided to the central management system 426 by the mobile device and used to determine the user's location" estimating a user location based on GPS information from user mobile devices. See Fig. 5 and [0089] for plurality of users UL1-UL4 as users who have ordered items for delivery)
calculate a running path on which the automatic driving home delivery locker vehicle travels a vicinity of the current positions of the plurality of consignees, wherein the running path is calculated based on the current positions of the plurality of consignees; and transmit the calculated running path to the automatic driving home delivery locker vehicle via the communication interface (see [0023] "Once the user travel areas have been determined, a user pickup area may be determined in accordance with an area where the user travel areas overlap. The user pickup area may thus be within the travel limits relative to each of the user locations" User pickup area within vicinity of consignees’ current locations and [0118] "a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area" and [0034] "As mobile pickup units are filled, a routing operation 145 may route the filled mobile pickup units to an appropriate transporting operation 155 for travelling to a designated user pickup area" for the transportation route being updated as units are filled)
Wakim further teaches the recipient’s home location being used when determining the user travel area in [0077]. As discussed above, Wakim teaches user travel areas that are based upon the location of the user, and does not explicitly teach specified regions for the mobile pickup unit to travel. Accordingly, Wakim also does not explicitly teach detecting the consignee is in a specified region for the mobile pickup unit. However, Yu teaches:
running of an automatic driving home delivery locker vehicle in a specified region by automatic driving (see [0141] "unmanned ground vehicles 82 and 84 are loaded with packages that are destined for multiple residential delivery destinations…within their assigned delivery zones A and B" delivery vehicles have their assigned region)
calculate a running path on which the automatic driving home delivery locker vehicle travels a vicinity of the current positions of the plurality of consignees, wherein the running path is calculated based on the current positions of the plurality of consignees; and transmit the calculated running path to the automatic driving home delivery locker vehicle via the communication interface (see [0130] "When a recipient in delivery zone X requests a delivery (e.g. upon returning home from work), the recipient's package(s) is loaded into an unmanned ground vehicle 74 at local distribution facility 70. On command, the unmanned vehicle 74 then travels to the recipient's delivery destination in delivery zone X" user in their house located in the specified region for the locker)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yu with Wakim. As Yu states in [0190] “The delivery service of our invention receives the request and assigns one or more of the unmanned ground vehicles for the transportation job. The selected vehicle is one that is in relative close proximity to the sender's designated location to provide timely on-demand delivery service”. Therefore, by assigning delivery zones to each of the unmanned vehicles, the combined system would allow for timely on-demand delivery of items to recipients because the assigned vehicle of a region would be in close proximity to deliveries requested in that region. 
Regarding claim 3, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the CPU is further configured to receive the current position of a first consignee of the plurality of consignees (see [0080] "if the user is purchasing an item using a mobile device, global positioning satellite (GPS) information may be provided to the central management system 426 by the mobile device and used to determine the user's location")
receive a current position of the automatic driving home delivery locker vehicle (see [0086] "the central management system 426 may also receive tracking data (e.g., GPS) regarding the coordinates of the mobile pickup units. The GPS data may be utilized for various purposes, such as answering location status requests or for sending notifications regarding the current positions (e.g., during travel and/or at parking locations) of the mobile pickup units")
and notify the first consignee of an approach of the automatic driving home delivery locker vehicle based on the automatic driving home delivery locker vehicle has approached the first consignee (see [0027] "Once a mobile pickup unit is parked, notifications regarding the parking location may be sent. In various implementations, such notifications may be sent to a remote computing resource (e.g., a central management system), or directly to users, etc. A notification that is sent to a user (e.g., from a central management system or directly from the mobile pickup unit) may include information to assist the user with finding the mobile pickup unit at the parking location" and [0086] "a user may request that a notification be sent when a mobile pickup unit 200 with an ordered item is approaching a designated user pickup area and/or has parked in the user pickup area")
Regarding claim 9, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the CPU is further configured to: receive a request from a first consignee via the communication interface (see Fig. 3 and [0072] for user requesting an item for delivery as well as [0083] “After receiving from a user 402 a request to purchase an item and a selection of a mobile pickup unit 200 for delivering the item to a user pickup area, the electronic device 406 may send this information to the remote computing resources 410 over the network 408”)
calculate the running path on which an unmanned transporter runs to a vicinity of the current position of the first consignee; and transmit the calculated running path to the unmanned transporter via the communication interface (see [0118] for generating and transmitting travel instructions. The mobile pickup unit is an unmanned transporter per [0021])
Regarding claim 13, Wakim teaches:
A control method that manages running of an automatic driving home delivery locker in a  region by automatic driving (see Figs. 7-9 and [0104]-[0117] for method overall. See [0118] "a mobile pickup unit may include or be transported by any type of mobile machine, for which the control may be manual (e.g., by a driver, etc.) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.). In implementations where the control is automated, an automated navigation system may be utilized for navigating the mobile pickup unit to the user pickup area. In various implementations, a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area" for method including running an autonomous vehicle in a region)
Regarding the remaining limitations of claim 13, please see the rejection of claim 1 above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Bruce et al. (U.S. Pre-Grant Publication No. 2018/0204030, hereafter known as Bruce).
Regarding claim 2, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the CPU is further configured to transmit the running path to the automatic driving home delivery locker vehicle  (see [0118] "a central management system may provide travel instructions for the mobile pickup unit to travel to the user pickup area")
Wakim further teaches in [0076] and Fig. 3 that a map showing the delivery location is provided to the recipient via an interface, and in Wakim [0079] it is taught that user is given instructions on how to travel to the delivery location themselves. Wakim also teaches in [0027] that the current location of the mobile pickup unit is transmitted to the recipient device. However, Wakim in view of Yu does not explicitly teach that the running path of the mobile pickup unit is transmitted to the consignee. Bruce teaches:
wherein the CPU is further configured to transmit the running path to  (see [0046] "A client device 129 connecting to network 120 may request and download up to date information about the customer's baggage as the baggage information is received by the master baggage system 101. The client device 129 may review the routing pattern of the baggage")
One of ordinary skill in the art would have recognized that applying the known technique of Bruce to the combination of Wakim and Yu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bruce to the teaching of the combination of Wakim and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such communication of the shipment routing to the recipient device. Further, applying communication of the shipment routing to the recipient device to the combination of Wakim and Yu would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the customer to track their shipment’s path to the delivery area and increase visibility of the shipment to the customer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Wilkinson (U.S. Patent No. 10,860,967; hereafter known as Wilkinson).
Regarding claim 5, the combination of Wakim and Yu teaches all of the limitations of claim 1 above. Wakim further teaches:
the CPU is further configured to: calculate a first running path that allows travelling of the home delivery locker vehicle in the vicinity of the current position of the first consignee; and transmit the calculated first running path to the automatic driving home delivery locker vehicle via the communication interface (see [0118] for generating and transmitting travel instructions)
the CPU is further configured to: calculate a second running path that allows travelling of the home delivery locker vehicle in a vicinity of the current position of the second consignee; and transmit the calculated second running path to the automatic driving home delivery locker vehicle via the communication interface (see [0118] for generating and transmitting travel instructions and [0034] "As mobile pickup units are filled, a routing operation 145 may route the filled mobile pickup units to an appropriate transporting operation 155 for travelling to a designated user pickup area" for the transportation route being updated as a units are filled with items for a second consignee)
While Yu teaches a delivery request being input after a user has returned home in [0130], the combination of Wakim and Yu does not explicitly teach some customers being outside of a delivery zone and generating a new path upon determining the customer formerly outside the delivery zone has now returned to the delivery zone. However, Wilkinson teaches:
wherein based on the current position of a first consignee among the plurality of consignees is in the specified region and a current position of a second consignee is outside the specified region, the CPU is further configured to: calculate a first running path that allows travelling of the home delivery locker vehicle in the vicinity of the current position of the first consignee; and transmit the calculated first running path to the automatic driving home delivery locker vehicle via the communication interface (see Col. 4 lines 37-41 "The central delivery distribution system 102 sets and/or maintains delivery schedules of one or more products to numerous delivery sites for multiple different customers. In some embodiments, such scheduling is implemented through the delivery control system" for multiple consignees. Col. 18 lines 25-30 "the customer location information is evaluated relative to one or more geo-location boundaries. In step 510, it is determined whether the delivery should be suspended based on the customer's location relative to the one or more geo-location boundaries. When a delivery should occur, the process advances to step 512 where delivery is authorized" for authorizing delivery to consignee that is detected within the geo-fence boundary. Col. 11 line 58- Col. 12 line 5 "different actions and/or tasks may be initiated in response to detecting that a customer has crossed a geo-location boundary. For example, a first geo-location boundary may correspond to suspending a scheduled delivery" for a consignee crossing outside of the geofence boundary. New schedule created with the delivery for the consignee outside the boundary suspended, and keeping the delivery for the consignee that is inside the boundary in the schedule)
and based on the second consignee has returned to the specified region is sensed, the CPU is further configured to: calculate a second running path that allows travelling of the home delivery locker vehicle in the vicinity of the current position of the second consignee; and transmit the calculated second running path to the automatic driving home delivery locker vehicle via the communication interface (see Col. 11 line 58- Col. 12 line 5 "different actions and/or tasks may be initiated in response to detecting that a customer has crossed a geo-location boundary...A geo-location boundary may correspond to identifying that a customer is returning and rescheduling a previously suspended product delivery" and Col. 18 lines 40-48 "some embodiments can predict and/or detect when customers have left town or otherwise predict that a customer is going to be unable to retrieve a delivery within a threshold time period. Based on such predictions, the delivery control system can stop a delivery from occurring. Similarly, the delivery control system may predict that the customer is returning home and initiate a delivery, reschedule a delivery, or authorize the delivery of one or more subsequently scheduled deliveries" (emphasis added) sensing when a customer has returned into the delivery zone geofence and rescheduling the previously suspended delivery. New path with previously suspended delivery added back in the schedule is generated)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with the combination of Wakim and Yu. As Wilkinson states in Col. 3 lines 21-27, “some embodiments may continue to use the customer's location to detect that the customer is returning, and reschedule one or more deliveries, reschedule deliveries to resume, and/or allow subsequently scheduled deliveries to commence as scheduled. As such, the system does not have to rely on customers notifying the delivery control system regarding when to stop and starting deliveries”. By generating a new delivery route based on a recipient returning, the combined system would provide better user convenience (see Wilkinson Col. 1 lines 23-25) for restarting items being delivered without the customer needing to manually request to restart deliveries.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu, Wilkinson, and Bruce.
Regarding claim 6, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
wherein the CPU is further configured to: transmit the inquiry to a first terminal device of the plurality of terminal devices of a first consignee of the home delivery article via the communication interface (see [0080] for accessing mobile device GPS to obtain recipient location)
calculate the running path on which the automatic driving home delivery locker vehicle travels the vicinity of a sending destination of the home delivery article  (see [0118] for generating and transmitting travel instructions)
As discussed above Wakim teaches the current position of the recipient being received once, but does not explicitly teach monitoring the consignee position. Also, the combination of Wakim and Yu does not explicitly teach the new running path generated in accordance with the currently monitored locations of the recipients and such that the mobile unit travels the vicinity of the sending destination at a time instant when the consignee almost arrives at the sending destination. Wilkinson teaches:
monitor the current position of the first consignee (see Col. 6 line 57 thru Col. 7 line 20 for intermittently querying location of customer and Col. 12 lines 50-55 "a change in monitoring activity of movements of the customer is trigger in response to identifying that the customer has traveled beyond the first geo-location boundary. The change in monitoring activity may include causing an increase in a regularity of location information being receive and/or evaluated" intermittently querying location)
calculate the running path on which the automatic driving home delivery locker vehicle travels the vicinity of a sending destination of the home delivery article  (see Col. 14 lines 27-38 "The suspended delivery of the one or more products to the delivery site can be automatically rescheduled in response to identifying that the customer has crossed the third geo-location boundary... In yet other instances, the previously scheduled delivery is not rescheduled, but a subsequently scheduled delivery may be adjusted, such as moving the delivery time earlier or later depending on the crossing of the geo-location boundary and/or an estimated time of arrival at or near a delivery site")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with the combination of Wakim and Yu. As Wilkinson states in Col. 3 lines 21-27, “some embodiments may continue to use the customer's location to detect that the customer is returning, and reschedule one or more deliveries, reschedule deliveries to resume, and/or allow subsequently scheduled deliveries to commence as scheduled. As such, the system does not have to rely on customers notifying the delivery control system regarding when to stop and starting deliveries”. By generating a new delivery route based on a recipient returning, the combined system would provide better user convenience (see Wilkinson Col. 1 lines 23-25) for restarting items being delivered without the customer needing to manually request to restart deliveries.
Therefore, while the combination of Wakim, Yu and Wilkinson considers arrival time of the recipient at the delivery site when generating new routes, the combination does not explicitly teach generating a route in which the mobile unit arrives when the recipient arrives at the delivery location. Bruce teaches:
calculate the running path on which the automatic driving home delivery locker vehicle travels the vicinity of a sending destination of the home delivery article at a time instant when the first consignee arrives at the sending destination of the home delivery article (see [0025] "The itinerary module 105, upon receiving customer information may create an itinerary for the baggage that matches the final destination of the customer and/or schedules the arrival time of the baggage at the final destination to the same (or nearly the same) time as the arrival of the customer")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of scheduling the delivery so it arrives at nearly the same time as the recipient of Bruce for the scheduling of a delivery considering the arrival time of the recipient at the delivery location of the combination of Wakim, Yu and Wilkinson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 7, the combination of Wakim, Yu, Wilkinson and Bruce teaches all of the limitations of claim 6. Wakim further teaches:
calculate,  (see [0118] for generating and transmitting travel instructions) 
Wakim and Yu do not explicitly teach a consignee being on their way home, and do not explicitly teach confirming consignee intent to receive a package. However, Wilkinson further teaches:
wherein based on the first consignee is on a way home and comes within a specific distance from a dwelling place or within a specific time before returning home, the CPU is further configured to: confirm intent of the first consignee to receive the home delivery article via the communication interface (see Col. 11 line 58- Col. 12 line 5 "different actions and/or tasks may be initiated in response to detecting that a customer has crossed a geo-location boundary. For example...A geo-location boundary may correspond to identifying that a customer is returning and rescheduling a previously suspended product delivery" and Col. 18 lines 35-39 "some embodiments include step 518, where location information continues to be evaluated relative to one or more geo-location boundaries in detecting and/or predicting that a customer is returning home" for consignee returning home when crossing a geolocation boundary. See Col. 14 lines 41-42 "some embodiments and/or in some instances the customer is requested to confirm the rescheduled delivery" and Col. 13 lines 22-27 for user options to confirm/reject confirmation requests sent in response to crossing a geo-fence boundary)
calculate, based on the first consignee has the intent of receipt, the running path on which the automatic driving home delivery locker vehicle travels the vicinity of the sending destination of the home delivery article  (see Col. 14 lines 27-38 "The suspended delivery of the one or more products to the delivery site can be automatically rescheduled in response to identifying that the customer has crossed the third geo-location boundary. In other instances, the previously scheduled delivery is not rescheduled, and instead a subsequently scheduled delivery is allowed to occur. In yet other instances, the previously scheduled delivery is not rescheduled, but a subsequently scheduled delivery may be adjusted, such as moving the delivery time earlier or later depending on the crossing of the geo-location boundary and/or an estimated time of arrival at or near a delivery site" for adding/shifting deliveries around to the planned delivery schedule when rescheduling is confirmed)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with the combination of Wakim, Yu and Wilkinson. As Wilkinson states in Col. 3 lines 21-27, “some embodiments may continue to use the customer's location to detect that the customer is returning, and reschedule one or more deliveries, reschedule deliveries to resume, and/or allow subsequently scheduled deliveries to commence as scheduled. As such, the system does not have to rely on customers notifying the delivery control system regarding when to stop and starting deliveries”. By generating a new delivery route based on a recipient returning, the combined system would provide better user convenience (see Wilkinson Col. 1 lines 23-25) for restarting items being delivered without the customer needing to manually request to restart deliveries.
Therefore, while the combination of Wakim, Yu and Wilkinson considers arrival time of the recipient at the delivery site when generating new routes, the combination does not explicitly teach generating a route in which the mobile unit arrives when the recipient is almost at the delivery location. Bruce teaches:
the running path on which the automatic driving home delivery locker vehicle travels the vicinity of the sending destination of the home delivery article at a time instant when the first consignee arrives at the sending destination of the home delivery article (see [0025] "The itinerary module 105, upon receiving customer information may create an itinerary for the baggage that matches the final destination of the customer and/or schedules the arrival time of the baggage at the final destination to the same (or nearly the same) time as the arrival of the customer")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of scheduling the delivery so it arrives at nearly the same time as the recipient of Bruce for the scheduling of a delivery considering the arrival time of the recipient at the delivery location of the combination of Wakim, Yu, Wilkinson and Bruce. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, the combination of Wakim, Yu, Wilkinson and Bruce teaches all of the limitations of claim 6. Wakim further teaches:
wherein based on the first the consignee is a registered member (see [0075] “the user location may correspond to a shipping address or other location that is stored in a user account” and [0113] “travel-related data may be received as part of user orders, or may otherwise be received (e.g., as part of a user's account settings, preferences, etc.)” consignees create an account with personal preferences in the system of Wakim)
the CPU is further configured to: calculate the running path on which the automatic driving home delivery locker vehicle travels the vicinity of the sending destination of the home delivery article  (see [0118] for generating and transmitting travel instructions) 
As discussed above regarding claim 7, while the combination of Wakim, Yu and Wilkinson considers arrival time of the recipient at the delivery site when generating new routes, the combination does not explicitly teach generating a route in which the mobile unit arrives when the recipient is almost at the delivery location. Bruce teaches:
calculate the running path on which the automatic driving home delivery locker vehicle travels the vicinity of the sending destination of the home delivery article at the time instant when the first consignee arrives at the sending destination of the home delivery article (see [0025] "The itinerary module 105, upon receiving customer information may create an itinerary for the baggage that matches the final destination of the customer and/or schedules the arrival time of the baggage at the final destination to the same (or nearly the same) time as the arrival of the customer")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of scheduling the delivery so it arrives at nearly the same time as the recipient of Bruce for the scheduling of a delivery considering the arrival time of the recipient at the delivery location of the combination of Wakim, Yu, Wilkinson and Bruce. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Brady et al. (U.S. Patent No. 10,308,430; hereafter known as Brady).
Regarding claim 10, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim and Yu both teach the mobile units transporting items that have already been purchased by a recipient, and do not explicitly teach that the items being carried by the units are available for purchase. However, Brady teaches:
wherein the automatic driving home delivery locker vehicle carries a purchasable commodity (see Col. 5 lines 21-32 "The dropoff locations for each of the autonomous vehicles 150-1, 150-2, 150-3 are within or near the respective regions 145-1, 145-2, 145-3 where demand for the items 10-1, 10-2A, 10-2B, 10-3A, 10-3B within the autonomous vehicles 150-1, 150-2, 150-3 is predicted...when orders for the purchase of one or more of the items 10-1, 10-2A, 10-2B, 10-3A, 10-3B are received from customers who are located in or around areas including or near the regions 145-1, 145-2, 145-3, or where such items are to be delivered to such areas, such orders may be fulfilled using the autonomous ground vehicles 150-1, 150-2, 150-3")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Brady with the combination of Wakim and Yu. As Brady states in Col. 5 lines 45-51 "Because each of the customers 140-1, 140-2, 140-3, 140-4, 140-5 is located within a relatively short radius (e.g., approximately one to two blocks) of the dropoff location for the autonomous vehicle 150-1, the items 10-1 may be delivered to the customers 140-1, 140-2, 140-3, 140-4, 140-5 in a relatively short period of time" and Col. 2 lines 4-10 “the construction of more and larger fulfillment centers may become cost-prohibitive. Thus, at some point in time, and in many locations, online marketplaces may be forced to search for other ways to improve the distribution of items to such locations, and to respond to increased demands at such locations, at lower costs”. Therefore, having purchasable items already located in the autonomous vehicles allows customer orders to be delivered faster and cheaper than if the orders needed to be prepped at a fulfillment center and sent via mobile unit from the fulfillment center.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Kohli et al. (U.S. Patent No. 10,181,111; hereafter known as Kohli).
Regarding claim 11, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches:
 (see [0101] "the mobile pickup unit may also stop and/or otherwise receive items from a delivery associate or other carrier of items. For example, the mobile pickup unit may travel to meet a carrier with an item at a designated location and/or a carrier may travel to meet the mobile pickup unit (e.g., while the mobile pickup unit is on its way to a location and/or after the mobile pickup unit has arrived at a location and parked, etc.)" in combination the locker traveling to a location is traveling in its specified area)
and calculate a new running path based on the settled meeting point, and transmit the calculated new running path to the automatic driving home delivery locker vehicle via the communication interface (see [0101] "the mobile pickup unit may also stop and/or otherwise receive items from a delivery associate or other carrier of items. For example, the mobile pickup unit may travel to meet a carrier with an item at a designated location" and [0118] "a central management system may provide travel instructions for the mobile pickup unit to travel")
Wakim further teaches that [0086] "the central management system 426 may also receive tracking data (e.g., GPS) regarding the coordinates of the mobile pickup units. The GPS data may be utilized for various purposes, such as answering location status requests or for sending notifications regarding the current positions (e.g., during travel and/or at parking locations) of the mobile pickup units". However, Wakim and Yu do not explicitly teach determining a meeting point based on the locations of the carrier mobile unit and in accordance with a request from a delivery agent terminal, or transmitting meeting location information to the carrier. Kohli teaches:
based on a request from a terminal device of a home delivery agent, the CPU is further configured to: settle a meeting point for  (see Col. 2 lines 23-25 "the handoff location may be determined on the fly based on relative current locations of the couriers involved in the handoff transaction" and Col. 7 lines 30-39 “another subset of courier devices 150 associated with couriers who are currently inactive (i.e., off duty) may be periodically pinged by the service computing device 102 to determine interest in becoming active and, if so, requesting current location information of the associated inactive courier. Couriers who are interested in being activated may allow their courier devices device 150 to respond with their location information, while those who are not interested in being activated may keep their location information private by not responding” responding with location a courier’s request to be activated for delivery duty)
transmit information of the settled meeting point to the terminal device of the home delivery agent via the communication interface (see Fig. 5 and Col. 5 lines 13-16 "the service computing device 102 may send handoff information 126 to the first couriers 114(a), 114(b) to request that the couriers 114(a), 114(b) proceed to a handoff location" and Col. 16 lines 52-56 "suppose that the GUI 500 is presented on the courier device 150 of the courier 130(a), such as for instructing the courier 130(a) of the location of the handoff location 128 for picking up an inventory of items")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kohli with the combination of Wakim and Yu. As Kohli states in Col. 14 lines 3-9 “the courier module 170 may refer to mapping information…to determine an optimal handoff location 128 based on a number of factors…the handoff location 128 may be selected to be a location that is approximately an equal travel time for each of the couriers from their current locations” and Col. 16 lines 5-11 “Based at least in part on the predicted arrival times of the first couriers 114(a) and 114(b), the courier module 170 may provide instructions to the second couriers 130(a) and 130(b) to time the arrival of the second couriers 130(a) and 130(b) at the handoff location 128 at approximately the same time or shortly after the arrival of the first couriers 114”. By picking a meetup location that will take an equal amount of time for the mobile unit and the carrier to reach from their current locations, waiting by one party for the other party to arrive is minimized. This would allow for the mobile unit to have more time for deliveries and the carrier to have more time to resupply units compared to a generic handoff location of Wakim and Yu alone.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wakim in view of Yu and Wessler et al. (U.S. Pre-Grant Publication No. 2017/0050747, hereafter known as Wessler).
Regarding claim 12, the combination of Wakim and Yu teaches all of the limitations of claim 1. Wakim further teaches searching for parking locations for the mobile unit at the delivery location in [0024], and the central management server controlling the mobile units’ movements in [0118]. However, Wakim and Yu do not explicitly teach a request for stopping being received from the consignee in response to notification that the automatic locker has approached the consignee, and transmitting a stop signal to the locker. Wessler teaches:
wherein based on a request for stopping is received from a first consignee in response to notification that the automatic driving home delivery locker vehicle has approached the first consignee, the CPU is further configured to transmit a control signal of an instruction to stop travel to the automatic driving home delivery locker vehicle (see [0027] "As soon as the drone reaches the fixed point, the recipient is asked again to go to the predetermined location" notification that the drone has approached recipient and [0031] "The drone reaches the recipient and stops either by command that the recipient has sent from his mobile device" and [0021] "A central processing unit, which is connected by mobile data communication with the drone and the mobile device of the recipient. The processing unit will be able to perform image analysis and send control signals to the drone" recipient sending stop command to central processing unit in response to notification of approach, and central processing unit commands drone to stop)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Wessler in the combination of Wakim and Yu. As Wessler states in [0035], this method of stopping an autonomous vehicle at a delivery location can operate even if GPS accuracy is low or there is no GPS signal strength, allowing for deliveries in areas that are dense or built up and negatively impact GPS functionality (see Wessler [0006]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bostick et al. (U.S. Pre-Grant Publication No. 2018/0121878) teaches using package recipient locations to calculate a delivery route
Ferguson et al. (WIPO Publication No. 2019/023686) teaches an autonomous or semi-autonomous vehicle delivering items to a current user location
Harvey (U.S. Pre-Grant Publication No. 2015/0379468) teaches an autonomous primary delivery vehicle carrying secondary autonomous vehicles that perform item deliveries to customers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628